Citation Nr: 1739667	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to claimed back disorder.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel









INTRODUCTION

The Veteran had active service in the United States Air Force from September 1984 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  The RO in Roanoke, Virginia, certified the case to the Board on appeal.

In decisions dated in June 2015 and February 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the issues listed above, the June 2015 Board decision remanded Veteran's service connection claim for a left eye disorder.  The RO subsequently granted entitlement to service connection for a trace central corneal scar of the left eye in an October 2015 rating decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  As such, only the issues listed above are before the Board at this time.

The Board notes that additional private treatment records dated from September 2003 to December 2016 were associated with the claims file after the April 2016 supplemental statement of the case.  However, the AOJ will have the opportunity to review this evidence upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Regarding the Veteran's service connection claim for a back disorder, the Board finds that a remand is necessary to obtain an adequate VA medical opinion that complies with the Board's prior remand instructions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the June 2015 remand, the Board determined that the August 2015 VA medical opinion was inadequate as it failed to address all of the back disorder diagnoses that were present during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board directed the AOJ to obtain a VA medical opinion and instructed the examiner to address all pertinent diagnoses of record.  In March 2016, the same examiner stated that her opinion from August 2015 had not changed as the August 2015 back examination was normal with full range of motion.  Thus, this opinion also neglected to discuss the different back disorder diagnoses that were documented during the appeal period.  Consequently, an adequate VA medical opinion that is responsive to the Board's remand instructions is still needed.  

In addition, the record has raised a theory of secondary service connection in relation to the Veteran's service connection claim for an acquired psychiatric disorder.  During the appeal period, the Veteran received diagnoses for unspecified anxiety disorder and unspecific depressive disorder.  See August 2015 VA examination.  In a May 2016 statement, the Veteran stated that his VA doctor informed him that with chronic pain comes depression and high anxiety.  A VA examiner also stated in a March 2016 opinion that it was possible that the depression noted in an October 2001 private treatment record was associated with back pain.  As noted above, the Veteran is claiming entitlement to service connection for a back disorder.  The Board finds that these records raise the question of whether the Veteran's psychiatric disorder was caused or aggravated by his claimed back disorder.  As such, the Veteran's service connection claim for an acquired psychiatric disorder is inextricably intertwined with his service connection claim for a back disorder being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's claim for an acquired psychiatric disorder must be deferred until the appropriate actions concerning the Veteran's service connection claim for a back disorder are completed and the matter is either resolved or prepared for appellate review.

The Board also notes that the Veteran reported receiving treatment for his psychiatric symptoms from VA, including medication.  See May 2016 statement.  However, no records of this treatment have been associated with the claims file.  Accordingly, all relevant and outstanding VA treatment records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disorder and acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the VA Medical Centers in Gainesville and Richmond dated since August 2015.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's back disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all back disorders that have been present during the appeal period or within close proximity thereto (even if it has since resolved).  In this regard, the examiner should address the following:  (1) the May 2009 private treatment record that reported an assessment of contusion of the back; (2) the June 2009 private treatment record that documented an assessment of lumbar strain; (3) the October 2009 assessment of lumbar spondylosis from the Richmond Spine Interventions and Pain Center; (4) the February 2011 record from Dr. Y. noting that a February 2011 MRI scan revealed lumbar stenosis; and (5) the January 2016 record from VCU Health System noting that a lumbar spine MRI showed multilevel degenerative disc changes.
 
For each identified disorder, the examiner should provide an opinion as to the following questions: 

(a) The examiner should explain whether the disorder is a congenital or developmental defect, a congenital or developmental disease, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(b) If the disorder is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(c) If the disorder is determined to be a congenital or developmental disease, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the Veteran's active service.

(d) If the disorder is not of congenital or developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service, to include the Veteran's contention that his treatment for foot pain in service is related to his current back disability.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional examinations or opinions if necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




